


Exhibit 10.1

 

October 10, 2016

 

Avista Healthcare Public Acquisition Corp.

65 East 55th Street

18th Floor

New York, NY 10022

 

Re:                             Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between Avista Healthcare Public Acquisition
Corp., a Cayman Islands exempted company (the “Company”), and Credit Suisse
Securities (USA) LLC, as the representative of the underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 34,500,000 of the Company’s units (including up to
4,500,000 units that may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one Class A ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), and one warrant (each, a “Warrant”). 
Each Warrant entitles the holder thereof to purchase one-half of one Ordinary
Share at a price of $5.75 (or $11.50 per whole share), subject to adjustment. 
The Units shall be sold in the Public Offering pursuant to a registration
statement on Form S-1 and prospectus (the “Prospectus”) filed by the Company
with the Securities and Exchange Commission (the “Commission”) and the Company
shall apply to have the Units listed on the Nasdaq Capital Market.  Certain
capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Avista Acquisition Corp., a Cayman Islands exempted company (the
“Sponsor”), and the undersigned individuals, each of whom is a director or
member of the Company’s management team (each, an “Insider” and collectively,
the “Insiders”), hereby agrees with the Company as follows:

 

1.                                      The Sponsor and each Insider agrees that
if the Company seeks shareholder approval of a proposed Business Combination,
then in connection with such proposed Business Combination, it or he shall
(i) vote any Shares owned by it or him in favor of any proposed Business
Combination and (ii) not redeem any Ordinary Shares owned by it or him in
connection with such shareholder approval.

 

2.                                      The Sponsor and each Insider hereby
agrees that in the event that the Company fails to consummate a Business
Combination within 24 months from the closing of the Public Offering, or such
later period approved by the Company’s shareholders in accordance with the
Company’s amended and restated memorandum and articles of association, the
Sponsor and each Insider shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than 10 business days thereafter, subject to
lawfully available funds therefor, redeem 100% of the Ordinary Shares

 

--------------------------------------------------------------------------------


 

sold as part of the Units in the Public Offering (the “Offering Shares”), at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest (which interest shall be net of taxes
payable and less up to $50,000 of interest to pay dissolution expenses), divided
by the number of then outstanding Offering Shares, which redemption will
completely extinguish all Public Shareholders’ rights as shareholders (including
the right to receive further liquidation distributions, if any), subject to
applicable law, and (iii) as promptly as reasonably possible following such
redemption, subject to the approval of the Company’s remaining shareholders and
the Company’s board of directors, dissolve and liquidate, subject in each case
to the Company’s obligations under Cayman Islands law to provide for claims of
creditors and other requirements of applicable law.  The Sponsor and each
Insider agrees to not propose any amendment to the Company’s amended and
restated memorandum and articles of association that would affect the substance
or timing of the Company’s obligation to redeem 100% of the Offering Shares if
the Company does not complete a Business Combination within 24 months from the
closing of the Public Offering, unless the Company provides its Public
Shareholders with the opportunity to redeem their Ordinary Shares upon approval
of any such amendment at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest (which
interest shall be net of taxes payable), divided by the number of then
outstanding Offering Shares.

 

The Sponsor and each Insider acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares held by it.  The Sponsor and each Insider
hereby further waives, with respect to any Ordinary Shares held by it or him, if
any, any redemption rights it or he may have in connection with the consummation
of a Business Combination, including, without limitation, any such rights
available in the context of a shareholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
Ordinary Shares (although the Sponsor and the Insiders shall be entitled to
redemption and liquidation rights with respect to any Ordinary Shares it or they
hold if the Company fails to consummate a Business Combination within 24 months
from the date of the closing of the Public Offering).

 

3.                                      Notwithstanding the provisions set forth
in paragraphs 7(a) and (b) below, during the period commencing on the effective
date of the Underwriting Agreement and ending 180 days after such date, the
Sponsor and each Insider shall not, without the prior written consent of Credit
Suisse Securities (USA) LLC, (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, with
respect to any Units, Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any Units, Shares, Warrants or
any securities convertible into, or exercisable, or exchangeable for, Shares
owned by it, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction, including the filing of a registration statement,
specified in clause (i) or (ii).  Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the

 

2

--------------------------------------------------------------------------------


 

restrictions set forth in this paragraph 3 or paragraph 7 below, the Company
shall announce the impending release or waiver by press release through a major
news service at least two business days before the effective date of the release
or waiver.  Any release or waiver granted shall only be effective two business
days after the publication date of such press release.  The provisions of this
paragraph will not apply if the release or waiver is effected solely to permit a
transfer not for consideration and the transferee has agreed in writing to be
bound by the same terms described in this Letter Agreement to the extent and for
the duration that such terms remain in effect at the time of the transfer.

 

4.                                      In the event of the liquidation of the
Trust Account, the Sponsor (which for purposes of clarification shall not extend
to any other shareholders, members or managers of the Sponsor) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered or products sold to the Company or
(ii) a prospective target business with which the Company has entered into an
acquisition agreement (a “Target”); provided, however, that such indemnification
of the Company by the Sponsor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below
(i) $10.00 per share of the Offering Shares or (ii) such lesser amount per share
of the Offering Shares held in the Trust Account due to reductions in the value
of the trust assets as of the date of the liquidation of the Trust Account, in
each case, net of the amount of interest earned on the property in the Trust
Account which may be withdrawn to pay taxes, except as to any claims by a third
party who executed a waiver of any and all rights to seek access to the Trust
Account and except as to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended.  In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims.  The
Sponsor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Sponsor, the Sponsor notifies the
Company in writing that it shall undertake such defense.

 

5.                                      To the extent that the Underwriters do
not exercise their over-allotment option to purchase up to an additional
4,500,000 Units within 45 days from the date of the Prospectus (and as further
described in the Prospectus), the Initial Shareholders agree that they shall
forfeit, on a pro rata basis (but excluding 200,000 Founder Shares held by the
Company’s independent directors, which exclusion shall not decrease the total
number of Founder Shares subject to forfeiture) at no cost, a number of Founder
Shares in the aggregate equal to 1,125,000 multiplied by a fraction, (i) the
numerator of which is 4,500,000 minus the number of Units purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 4,500,000.  All references in this Letter Agreement to
Shares of the Company being forfeited shall take effect as surrenders for no
consideration of such Shares as a matter of Cayman Islands law.  The forfeiture
will be adjusted to the extent that the over-allotment option is not exercised
in full by the Underwriters so that the Initial Shareholders will own an
aggregate

 

3

--------------------------------------------------------------------------------


 

of 20.0% of the Company’s issued and outstanding Shares after the Public
Offering.  The Initial Shareholders further agree that to the extent that the
size of the Public Offering is increased or decreased, the Company will effect a
capitalization or share repurchase or redemption, as applicable, immediately
prior to the consummation of the Public offering in such amount as to maintain
the ownership of the Initial Shareholders prior to the Public Offering at 20.0%
of the Company’s issued and outstanding Shares upon the consummation of the
Public Offering.  In connection with such increase or decrease in the size of
the Public Offering, then (A) the references to 4,500,000 in the numerator and
denominator of the formula in the first sentence of this paragraph shall be
changed to a number equal to 15% of the number of Ordinary Shares included in
the Units issued in the Public Offering and (B) the reference to 1,125,000 in
the formula set forth in the immediately preceding sentence shall be adjusted to
such number of Founder Shares that the Initial Shareholders would have to return
to the Company in order to hold an aggregate of 20.0% of the Company’s issued
and outstanding Shares after the Public Offering.

 

6.                                      (a) The Sponsor and each Insider hereby
agrees not to participate in the formation of, or become an officer or director
of, any other blank check company until the Company has entered into a
definitive agreement regarding its Business Combination or the Company has
failed to complete a Business Combination within 24 months after the closing of
the Public Offering.  Such restriction does not preclude the Sponsor from
pursuing limited partnership interests in asset management companies.

 

(b)                                 The Sponsor and each Insider hereby agrees
and acknowledges that:  (i) the Underwriters and the Company would be
irreparably injured in the event of a breach by such Sponsor or Insider of its
or his obligations under paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b), and 9 of
this Letter Agreement (ii) monetary damages may not be an adequate remedy for
such breach and (iii) the non-breaching party shall be entitled to seek
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.

 

7.                                      (a) The Sponsor and each Insider agrees
that it or he shall not Transfer (as defined below) any Founder Shares (or
Ordinary Shares issuable upon conversion thereof) until the earlier of (A) one
year after the completion of the Company’s initial Business Combination or
(B) subsequent to the Business Combination, (x) if the last sale price of the
Ordinary Shares equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, recapitalizations and the like) for
any 20 trading days within any 30-trading day period commencing at least 150
days after the Company’s initial Business Combination or (y) the date following
the completion of the Company’s initial Business Combination on which the
Company completes a liquidation, merger, share exchange, reorganization or other
similar transaction that results in all of the Company’s shareholders having the
right to exchange their Ordinary Shares for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 

(b)                                 The Sponsor and each Insider agrees that it
or he shall not Transfer any Private Placement Warrants (or Ordinary Shares
issued or issuable upon the conversion of the Private Placement Warrants), until
30 days after the completion of a Business Combination (the “Private Placement
Warrants Lock-up Period”, together with the Founder Shares Lock-up Period, the
“Lock-up Periods”).

 

4

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the provisions set forth in
paragraphs 7(a) and (b), Transfers of the Founder Shares, Private Placement
Warrants and Ordinary Shares issued or issuable upon the exercise or conversion
of the Private Placement Warrants or the Founder Shares and that are held by the
Sponsor, any Insider or any of their permitted transferees (that have complied
with this paragraph 7(c)), are permitted (a) to the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors, any members of the Sponsor, or any affiliates of the Sponsor; (b) in
the case of an individual, transfers by gift to a member of the individual’s
immediate family, to a trust, the beneficiary of which is a member of the
individual’s immediate family or an affiliate of such person, or to a charitable
organization; (c) in the case of an individual, transfers by virtue of laws of
descent and distribution upon death of the individual; (d) in the case of an
individual, transfers pursuant to a qualified domestic relations order;
(e) transfers by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (f) transfers in the event of
the Company’s liquidation prior to the completion of an initial Business
Combination; (g) transfers by virtue of the laws of the Cayman Islands or the
Sponsor’s memorandum and articles of association upon dissolution of the
Sponsor; and (h) in the event of the Company’s completion of a liquidation,
merger, share exchange, reorganization or other similar transaction which
results in all of the Company’s shareholders having the right to exchange their
Ordinary Shares for cash, securities or other property subsequent to the
completion of the Company’s initial Business Combination; provided, however,
that in the case of clauses (a) through (e), these permitted transferees must
enter into a written agreement agreeing to be bound by the restrictions herein.

 

8.                                      The Sponsor and each Insider represents
and warrants that it or he has never been suspended or expelled from membership
in any securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.  Each
Insider’s biographical information furnished to the Company (including any such
information included in the Prospectus) is true and accurate in all respects and
does not omit any material information with respect to the Insider’s
background.  Each Insider’s questionnaire furnished to the Company is true and
accurate in all respects.  Each Insider represents and warrants that:  it is not
subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; it has
never been convicted of, or pleaded guilty to, any crime (i) involving fraud,
(ii) relating to any financial transaction or handling of funds of another
person, or (iii) pertaining to any dealings in any securities and it is not
currently a defendant in any such criminal proceeding.

 

9.                                      Except as disclosed in the Prospectus,
neither the Sponsor nor any Insider nor any affiliate of the Sponsor or any
Insider, nor any director or officer of the Company, shall receive from the
Company any finder’s fee, reimbursement, consulting fee, monies in respect of
any repayment of a loan or other compensation prior to, or in connection with
any services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is),
other than the following, none of which will be made from the proceeds held in
the Trust Account prior to the completion of the initial Business Combination:
repayment of a loan and advances up to an aggregate of $300,000 made to the
Company by the Sponsor; payment to an affiliate of the Sponsor for office space,
utilities and secretarial and administrative support for a total of $10,000 per
month; reimbursement for any

 

5

--------------------------------------------------------------------------------


 

reasonable out-of-pocket expenses related to identifying, investigating and
consummating an initial Business Combination, and repayment of loans, if any,
and on such terms as to be determined by the Company from time to time, made by
the Sponsor or any of the Company’s officers or directors to finance transaction
costs in connection with an intended initial Business Combination, provided,
that, if the Company does not consummate an initial Business Combination, a
portion of the working capital held outside the Trust Account may be used by the
Company to repay such loaned amounts so long as no proceeds from the Trust
Account are used for such repayment.  Up to $1,500,000 of such loans may be
convertible into warrants at a price of $0.50 per warrant at the option of the
lender.  Such warrants would be identical to the Private Placement Warrants.

 

10.                               The Sponsor and each Insider has full right
and power, without violating any agreement to which it is bound (including,
without limitation, any non-competition or non-solicitation agreement with any
employer or former employer), to enter into this Letter Agreement and, as
applicable, to serve as a director on the board of directors of the Company and
hereby consents to being named in the Prospectus as a director of the Company.

 

11.                               As used herein, (i) “Business Combination”
shall mean a merger, share exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (ii) “Shares” shall mean, collectively, the Ordinary Shares and
the Founder Shares; (iii) “Founder Shares” shall mean the 8,625,000 Class B
Ordinary Shares, par value $0.0001 per share, initially issued to the Sponsor
(or 7,500,000 shares if the over-allotment option is not exercised by the
Underwriters) for an aggregate purchase price of $25,000, or approximately
$0.003 per share, prior to the consummation of the Public Offering;
(iv) “Initial Shareholders” shall mean the Sponsor and any Insider that holds
Founder Shares; (v) “Private Placement Warrants” shall mean the Warrants to
purchase up to 16,000,000 Ordinary Shares of the Company (or 17,800,000 Ordinary
Shares if the over-allotment option is exercised in full) that the Sponsor and
certain of the Insiders have agreed to purchase for an aggregate purchase price
of $8,000,000 in the aggregate (or $8,900,000 if the over-allotment option is
exercised in full), or $0.50 per Warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (vi) “Public
Shareholders” shall mean the holders of securities issued in the Public
Offering; (vii) “Trust Account” shall mean the trust fund into which a portion
of the net proceeds of the Public Offering shall be deposited; and
(viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

12.                               This Letter Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they

 

6

--------------------------------------------------------------------------------


 

relate in any way to the subject matter hereof or the transactions contemplated
hereby.  This Letter Agreement may not be changed, amended, modified or waived
(other than to correct a typographical error) as to any particular provision,
except by a written instrument executed by all parties hereto.

 

13.                               No party hereto may assign either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other party.  Any purported assignment in violation
of this paragraph shall be void and ineffectual and shall not operate to
transfer or assign any interest or title to the purported assignee.  This Letter
Agreement shall be binding on the Sponsor and each Insider and their respective
successors, heirs and assigns and permitted transferees.

 

14.                               This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

15.                               Any notice, consent or request to be given in
connection with any of the terms or provisions of this Letter Agreement shall be
in writing and shall be sent by express mail or similar private courier service,
by certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

16.                               This Letter Agreement shall terminate on the
earlier of (i) the expiration of the Lock-up Periods or (ii) the liquidation of
the Company; provided, however, that this Letter Agreement shall earlier
terminate in the event that the Public Offering is not consummated and closed by
December 31, 2016; provided further that paragraph 4 of this Letter Agreement
shall survive such liquidation.

 

[Signature Page follows]

 

7

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

AVISTA ACQUISITION CORP.

 

 

 

By:

 

 

/s/ David Burgstahler

 

 

Name:

David Burgstahler

 

 

Title:

President, Chief Executive Officer

 

 

 

By:

 

 

/s/ Thompson Dean

 

 

Name: Thompson Dean

 

 

 

By:

 

 

/s/ David Burgstahler

 

 

Name: David Burgstahler

 

 

 

By:

 

 

/s/ John Cafasso

 

 

Name: John Cafasso

 

 

 

By:

 

 

/s/ Benjamin Silbert

 

 

Name: Benjamin Silbert

 

 

 

By:

 

 

/s/ Håkan Björkland

 

 

Name: Håkan Björkland

 

 

 

By:

 

 

/s/ Charles C. Harwood Jr.

 

 

Name: Charles Harwood

 

 

 

By:

 

 

/s/ Brian Markison

 

 

Name: Brian Markison

 

 

 

By:

 

 

/s/ Robert O’Neil

 

 

Name: Robert O’Neil

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

AVISTA HEALTHCARE PUBLIC ACQUISITION CORP.

 

 

 

By:

 

 

/s/ Benjamin Silbert

 

 

Name: Benjamin Silbert

 

 

Title: General Counsel and Secretary

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------
